IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 98-40853
                          Summary Calendar



MICHAEL ANDERSON GILBERT,

                                             Petitioner-Appellant,

versus

MICHAEL PURDY, Warden;
U.S. PAROLE COMMISSION,

                                             Respondents-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                       USDC No. C-97-CV-276
                        - - - - - - - - - -

                            August 6, 1999

Before DAVIS, EMILIO M. GARZA, and DENNIS, Circuit Judges.

PER CURIAM:*

     Michael Anderson Gilbert, federal prisoner # 52595-080,

appeals the district court’s dismissal of his 28 U.S.C. § 2241

petition for abuse of the writ of habeas corpus.      Gilbert argues

that the parole commission improperly imposed parole conditions

that he participate in a drug aftercare program and abstain from

alcohol.

     Gilbert filed two previous petitions under § 2241, but did

not challenge the parole provisions in either of these petitions.

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 98-40853
                                -2-



He now appeals the dismissal of his third § 2241 petition in

which he challenges the parole provisions.   A second or

successive habeas petition that raises a claim for the first time

is generally regarded as an abuse of the writ, unless the

petitioner can show cause for his failure to raise the claim and

prejudice from the errors which form the basis of his complaint;

or that a refusal to hear the claim will result in a fundamental

miscarriage of justice.   McCleskey v. Zant, 499 U.S. 467, 493-95

(1991).   Gilbert has failed to demonstrate sufficient cause for

his failure to challenge the parole conditions in his earlier

§ 2241 petitions.   Accordingly, the district court’s dismissal of

Gilbert’s petition for abuse of the writ is AFFIRMED.